Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 17/322,301 is presented for examination by the examiner.  Claims 1-25 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Kalweit on 9/2/22.

Claims 1-16 remain as filed by Applicant on 5/17/21.  The application has been amended as follows:  

17. 	(Currently Amended) Non-transitory machine 
receiving a hash from a hash engine;
extracting a selector from a first portion of the hash;
using the selector to select a second portion of the hash that is smaller than the hash; and
transmitting the second portion of the hash subset as a nonce for a freshness value.

18. 	(Currently Amended) The non-transitory machine readable media of claim 17, wherein the operations comprise:
initializing a nonce sequence, wherein the nonce is used as a first nonce in the nonce sequence; and
selecting a seed as input to the hash engine to produce the hash.

19. 	(Currently Amended) The non-transitory machine readable media of claim 18, wherein the seed is one type of several types.

20. 	(Currently Amended) The non-transitory machine readable media of claim 19, wherein the type is one of self-generated, an unsigned shared public value, a signed shared public value, or a secret value generated from a Diffie Hellman protocol.

21. 	(Currently Amended) The non-transitory machine readable media of claim 19, wherein the operations comprise:
enabling one input of several inputs to a multiplexer, the multiplexer including an input for each type of seed that is supported, the multiplexer configured to produce the seed based on input.

22. 	(Currently Amended) The non-transitory machine readable media of claim 21, wherein selecting the seed includes:
receiving, from a partner in a replay protected communication using the nonce sequence, a command that specifies a mode that corresponds to the type;
using the mode to enable the input corresponding to the type; and
produce the seed corresponding to the type via the multiplexer.

23. 	(Currently Amended) The non-transitory machine readable media of claim 22, wherein the command is a last communication in an initialization of the replay protected communication, the initialization including:
a first request from the partner to begin the initialization; and
a response to the first request that is replay protected with a zero-nonce, the zero-nonce not being a part of the nonce sequence, wherein the command uses the zero nonce to prevent a replay attack during the initializing.

24. 	(Currently Amended) The non-transitory machine readable media of claim 18, wherein the operations comprise:
creating a second nonce, following the first nonce, in the nonce sequence, wherein the hash of the first nonce is used as the first input to the second nonce.

25. 	(Currently Amended) The non-transitory machine readable media of claim 17, wherein the apparatus is configured to be included in a memory device that includes the hash engine.

Terminal Disclaimer

	The terminal disclaimer filed on 9/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 11,012,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art is silent in explicitly teaching or rendering obvious the limitation of “use the selector [extracted from the hash] to select a second portion of the hash that is smaller than the hash; and transmit the second portion of the hash subset as a nonce” in combination with all of the other claim requirements.  

Allowable Subject Matter
Claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431